Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1 and 12:
“
determines a retransmission mode based on a number of UEs sending negative acknowledgement feedback, wherein the retransmission mode indicates a cast-type that is different from the first cast-type; and 
controls the transceiver to send selectively beamformed retransmission of the groupcast data according to the determined retransmission mode.
”
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination fails, singularly or in combination, to teach or suggest the following limitations in independent claims 13 and 19:
“
sends feedback to the Tx UE via the transceiver, the feedback comprising a negative acknowledgement and the best beam information;
wherein:
the transceiver receives a retransmission from the Tx UE using a retransmission mode with a cast-type that is different from the first cast-type; and
the retransmission mode is based on the best beam information and selected from a unicast retransmission with beamforming and a groupcast with partial beam sweeping.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632